923 F.2d 202
287 U.S.App.D.C. 379
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Roy W. WEEKS, Appellant,v.Salanda V. WHITFIELD, et al.
No. 90-5059.
United States Court of Appeals, District of Columbia Circuit.
Oct. 5, 1990.

Before WALD, Chief Judge, and RUTH BADER GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion for appointment of counsel, appellees' motion for summary affirmance and the response thereto, it is


2
ORDERED that the motion for appointment of counsel be denied.  It is


3
FURTHER ORDERED that the motion for summary affirmance be granted for the reasons stated by the district court in its order filed January 31, 1990.  Weeks may not proceed by separate action.  This disposition is without prejudice to a motion by Weeks in Cosgrove v. Thornburgh, C.A. 80-0516, to enforce that decision as it bears on his situation.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.